Citation Nr: 0314575	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  99-20 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right foot disorder 
other than the residuals of a stress fracture of the third 
metatarsal.  

2.  Entitlement to service connection for left foot and toe 
pain.  

3.  Entitlement to service connection for right knee pain.  

4.  Entitlement to service connection for left knee pain.  

5.  Entitlement to an initial compensable evaluation for 
residuals of a stress fracture of the right third metatarsal.

6.  Entitlement to an initial compensable evaluation for 
residuals or a stress fracture of the left tibia.  

7.  Entitlement to an initial compensable evaluation for 
residuals of a stress fracture of the right tibia.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

The veteran had verified active service from January 1993 to 
January 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO).  

In a letter dated in January 2003, the veteran was advised 
that the Veterans Law Judge who conducted his May 2000 
hearing was no longer employed at the Board.  The veteran was 
afforded the opportunity to schedule a new personal hearing.  
The veteran did not respond to the request; thus, the Board 
has proceeded accordingly.  

The Board remanded this matter in February 2001 for 
additional development.  The Board is satisfied that all 
Remand directives were met and that no further development in 
this case is necessary for an equitable adjudication of the 
matters on appeal.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  There is no competent medical evidence to demonstrate 
current disability associated with the right foot.  

3.  There is no competent medical evidence to demonstrate 
current disability associated with the left foot.  

4.  There is no competent medical evidence to demonstrate 
current disability associated with the right knee.  

5.  There is no competent medical evidence to demonstrate 
current disability associated with the left knee.  

6.  Residuals of a stress fracture of the right third 
metatarsal have resolved, and the evidence does not reveal 
moderate impairment.  

7.  Residuals of a stress fracture of the left tibia have 
resolved, and the medical evidence does not reveal moderate 
impairment.  

8.  Residuals of a stress fracture of the right tibia have 
resolved, and the medical evidence does not reveal moderate 
impairment.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a right foot disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  

2.  The veteran is not shown to have a left foot disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  

3.  The veteran is not shown to have a disability of the 
right knee due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

4.  The veteran is not shown to have a disability of the left 
foot disability due to disease or injury that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

5.  The criteria for an initial compensable rating for the 
residuals of a stress fracture of the right third metatarsal 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5283, 5284 
(2002).

6.  The criteria for an initial compensable rating for the 
residuals of a stress fracture of the left tibia have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2002).

7.  The criteria for an initial compensable rating for the 
residuals of a stress fracture of the right tibia have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, rating 
decisions dated in January and June 1999 and September 2002; 
the statement of the case (SOC) dated in June 1999; the 
supplemental statement of the case (SSOC) dated in September 
2002; and the letter giving the veteran notification of the 
VCAA dated in April 2001 provided the veteran with the 
applicable law and regulations and gave adequate notice as to 
the evidence needed to substantiate his claims.  In addition, 
the VCAA letter explained the notice and duty to assist 
provisions of the new law, including the respective 
responsibilities of the parties to secure evidence, and asked 
the veteran to submit or authorize VA to obtain outstanding 
evidence relevant to the appeal.  Thus, the Board is 
satisfied that the RO has provided all notice as required by 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations, outpatient records, and pertinent VA x-
ray studies.  The veteran has not authorized VA to obtain any 
private evidence.  The Board finds that the duty to assist 
the veteran with the development of his claim is satisfied.  
38 U.S.C.A. § 5103A (West 2002).  

Analysis

The veteran alleges that he is entitled to service connection 
for disability associated with the feet and knees, and for 
initial compensable evaluations for disabilities manifested 
by residuals of stress fracture affecting the right third 
metatarsal, and the left and right tibia.  The veteran has 
stated that he takes medication for pain related to his 
service-connected disabilities and that his orthopedic 
disabilities hinder him in his work as a welder.  

Service connection

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Continuity of symptomatology, however, is required where a 
condition noted during service is not shown to be chronic.  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.  

Bilateral feet disorder 

The veteran's service medical records are silent for any 
complaints, notations, or clinical findings of disease or 
injury that affected the left or right foot, other than the 
residuals of stress fracture on the right side, considered 
separately under this appeal.  

Moreover, with respect to the veteran's claim of service 
connection for his right and left foot disorder, including 
toe pain (other than residuals, stress fracture of the right 
third metatarsal), the Board notes initially that pain alone, 
without an underlying disease or injury, does not in and of 
itself constitute a disability for which service connection 
may be granted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

In this respect, the Board notes that there are no diseases 
or injuries associated with the right and left feet so as to 
warrant service connection for the veteran's alleged 
disability.  The veteran claims that he has experienced pain 
and discomfort about the dorsal aspect of both feet since 
1995, more pronounced on the right than the left.  During a 
VA examination conducted in November 1998, clinical findings 
on examination of the ankle and feet were essentially normal.  
Other than the in-service stress fracture affecting the right 
third metatarsal, there were no indications of disability 
associated with either foot.  Further, during VA examination 
and x-ray study dated in October 2001, the examiner noted 
that results of diagnostic and clinical tests of the ankles 
and feet were normal.  There was no tenderness, no swelling, 
no ulcers, and no abnormal calluses.  Other than congenital 
pes planus, no diagnoses related to either foot were noted.  

The Board notes that the lack of evidence of current 
disability necessarily means that the veteran's service 
connection claim fails.  Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  As noted above, other than his complaints 
of pain, there are no notations or medical findings to 
substantiate current disability.  Thus, the Board has no 
recourse but to deny the veteran's service connection claim 
for pain and disability of the right and left feet.  

Bilateral knees

Similarly, the Board notes that the veteran's service 
connection claim for disability manifested in the right and 
left knees must be denied for lack of evidence to 
substantiate current disability.  Other than a notation of 
probable patellofemoral syndrome episode in a January 2001 
outpatient record and complaints of pain, there are no 
medical records suggestive of bilateral knee problems so as 
to warrant a grant of service connection for the same.  
Essentially, there is no evidence of current disability 
coincident with the veteran's period of active service.  The 
Board notes again that the veteran's complaints of pain alone 
are not adequate to constitute disability under VA law and 
regulations.  Sanchez-Benitez v. West, 13 Vet. App. 282.  

In VA outpatient records dated from 1998 to 2000, there are 
notations of pain and tenderness associated with the knees.  
In an outpatient record dated in July 2000, the examiner 
noted that prior x-ray studies of the bilateral knees showed 
normal bones and joints.  

During a VA examination dated in October 2001, the examiner 
noted that examination of the bilateral knees was 
unremarkable-essentially, there was no symptomatology 
associated with impairment of either knee.  Overall, medical 
records dated from 1998 to date do not suggest any impairment 
of the right and/or left knee.  

Additionally, the Board notes that the veteran's contentions 
of a history of bilateral knee pain alone do not constitute 
competent evidence of disability so as to warrant entitlement 
to service connection.  In this regard, the veteran has not 
presented any evidence of the requisite medical training, 
qualifications, or experience so as to render any of his 
comments medically competent.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Thus, in view of the foregoing, the Board must deny the 
veteran's service connection claims for right and left knee 
pain for a lack of evidence to support current disability 
coincident with his period of service.  



Initial Rating Claims

The Board recognizes that in view of the fact that the 
veteran disagreed with the initial rating action in which 
service connection was granted for residuals of a stress 
fracture of the right third metatarsal, and for residuals of 
a stress fracture of the left and right tibia, it is 
incumbent on the Board to review the claims folder in its 
entirety prior to making any final decision.  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase. Fenderson v. West, 12 
Vet. App. 119 (1999).  Evidence contemporaneous with the 
claim of service connection and with the rating decision 
granting service connection is most probative of the degree 
of disability existing at the time that the initial rating 
was assigned.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on the facts found.  Id. at 
126. 

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

In cases where a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions 
contained in 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that, in addition to due 
consideration of these diagnostic codes, examinations upon 
which the rating codes are based must adequately address the 
extent of the functional loss due to pain "on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995).

Under 38 C.F.R. § 4.10, in cases of functional impairment, 
evaluations are to be based upon the lack of usefulness, and 
medical examiners must furnish a full description of the 
effects of the disability upon the veteran's ordinary 
activity; this requirement is in addition to the etiological, 
anatomical, pathological, and prognostic data required for 
ordinary medical classification.  

Further, in cases involving musculoskeletal disability, the 
elements to be considered include the ability to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  The 
examinations upon which the ratings are based must adequately 
describe the anatomical damage and functional loss with 
respect to these elements.  The functional loss may be due to 
pathology such as absence of bone or muscle, deformity, or 
pain, supported by adequate pathological studies.  Weakness 
of the affected area is also for consideration.  Additional 
factors to be considered include the reduction in a joint's 
normal excursion of movement on different planes.  Factors 
such as less movement than normal, more movement than normal, 
weakened movement, incoordination, pain on movement, 
swelling, and/or instability, are also to be considered.  
38 C.F.R. §§ 4.40; 4.45.  

Residuals of a stress fracture of the right third metatarsal 
is rated pursuant to Diagnostic Code 5283 for nonunion or 
malunion of the tarsal or metatarsal bones.  Under this code, 
a 10 percent rating is warranted if the malunion or nonunion 
is moderate in nature.  A 20 percent rating is warranted if 
the disorder is moderately severe, and a 30 percent rating is 
provided if the disorder is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5283.

Diagnostic Code 5284, pertaining to other foot injuries, also 
provides for a 10 percent rating when disability is moderate, 
a 20 percent rating when it is moderately severe, and a 30 
percent rating if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

The veteran has not reported current right foot complaints 
other than occasional soreness about the mid-feet, and the 
medical evidence of record shows no ongoing pathology 
involving the right foot.  Consequently, there is no basis 
for a compensable rating under any applicable provisions for 
rating the residuals of a right foot fracture.  All medical 
records related to examination of the right foot due to a 
prior stress fracture indicate that the symptoms have 
resolved.  During the VA examination in October 2001, the 
examiner noted that there was no evidence of persistent or 
recurrent stress fracture.  

Further, there was no evidence of any abnormality of the 
bones, as documented during a bone scan also conducted in 
October 2001.  The examiner noted that a stress fracture 
itself was a process and not an event; essentially, over the 
process, the bone became stronger and more resistant to 
stress.  The examiner concluded that there was no evidence of 
abnormal stress fracture or process persisting in the 
veteran's bones.  Therefore, under the prevailing 
regulations, there is no evidence to support moderate 
disability so as to warrant an initial compensable 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5283, 5284.

Moreover, the Board also finds that a compensable rating 
using considerations under DeLuca case is not warranted.  
With no findings of even mild disability or pain, tenderness, 
limitation of motion, or functional impairment associated 
with the residuals of a right foot fracture, an initial 
compensable rating must be denied.  Additionally, given the 
lack of symptomatology from the time in which service 
connection was granted to date, no discussion is warranted as 
to the possibility of staged ratings under Fenderson v. West, 
12 Vet. App. at 126.  

Tibias

The veteran's residuals of stress fractures involving the 
both tibias are rated under Diagnostic Code 5262.  This code 
provides that malunion, with slight knee or ankle disability 
warrants a 10 percent evaluation; moderate knee disability 
warrants a 20 percent evaluation; marked knee disability 
warrants a 30 percent evaluation.  Nonunion of the tibia and 
fibula, with loose motion and the need for a brace is 
required for a 40 percent rating.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5262.  

Again, the Board notes that the evidence of record indicates 
that the veteran's stress fractures of the lower extremities 
has resolved.  During the VA examination conducted in 
November 1998, the examiner noted the veteran's history of 
pain associated with stress fractures of the tibias 
coincident with service.  During the examination, the veteran 
complained of occasional pain for which he used knee supports 
and took over-the-counter medication.  Thereafter, in VA 
outpatient records and x-ray studies dated from 1998 to 2000, 
the examiner noted no abnormalities associated with the left 
and right tibias other than slight tenderness, and no knee or 
ankle impairment associated with prior stress fracture.  

In a VA orthopedic clinical evaluation in November 2001, the 
examiner noted that there were no significant abnormalities 
associated with the lower extremities.  The knees were 
stable, there was no significant tenderness to palpation over 
his medial tibia, and, with respect to both lower 
extremities, the veteran was neurovascularly intact.  
Further, the examiner noted that a prior bone scan was 
negative in pertinent part.  

Therefore, in light of the foregoing, there is no medical 
evidence to support even slight impairment of the knee or 
ankle so as to assign an initial compensable rating for the 
veteran's service-connected disability of the left and right 
tibia.  38 C.F.R. § 4.71(a), Diagnostic Code 5262.  Moreover, 
the Board has considered the provisions of §§ 4.10, 4.40, and 
4.45 and has determined that equally, there is no functional 
impairment so as to warrant a compensable evaluation under 
these regulatory provisions.  See also DeLuca v. Brown, 8 
Vet. App. at 205-206.

Additionally, as noted above, the veteran's statements alone 
in this case do not constitute competent medical evidence so 
as to warrant an initial compensable rating for his service-
connected disability of the bilateral tibia.  Therefore, his 
allegations of increased severity associated with prior 
stress fracture affecting the right and left tibia, with 
nothing more, do not substantiate impairment to the extent 
required for an initial compensable rating.  Espiritu v. 
Derwinski, 2 Vet. App. 492.  

Therefore, overall, the veteran's claim for an initial 
compensable evaluation for residuals of stress fractures of 
the left and right tibias must be denied.  Again, in light of 
the clinical evidence reported herein, no discussion is 
warranted as to the possibility of assigning staged ratings 
pursuant to Fenderson v. West, 12 Vet. App. at 126.  


ORDER

Service connection for right foot disorder other than the 
residuals, stress fracture of the third metatarsal is denied.  

Service connection for foot and toe pain, left foot is 
denied.  

Service connection for right knee pain is denied.  

Service connection for left knee pain is denied.  

Entitlement to an initial compensable evaluation for 
residuals, stress fracture, right third metatarsal is denied.  

Entitlement to an initial compensable evaluation for 
residuals, stress fracture, left tibia is denied.  

Entitlement to an initial compensable evaluation for 
residuals, stress fracture, right tibia is denied.  




	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

